United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Green Bay, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2060
Issued: January 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2007 appellant filed a timely appeal of the July 5, 2007 decision of the
Office of Workers’ Compensation Programs, which affirmed the denial of his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant’s lumbar degenerative disc disease is causally related to
his employment as a modified mail carrier.
FACTUAL HISTORY
On October 14, 2006 appellant, a 41-year-old modified mail carrier, filed an occupational
disease claim for degenerative disc disease. He previously injured his back at work on
June 16, 2003.1 Appellant stated that he had been on light duty since November 2004 because of
1

Appellant’s June 16, 2003 employment injury was accepted for lumbosacral strain and aggravation of lumbar
degenerative disc disease (09-2034690).

his prior injury. His modified letter carrier duties required sitting at a desk performing computer
work and other light work for supervisors. Appellant also brought out express mail and relays.
Over time, his back pain progressively worsened from performing different jobs. It increased to
the point where his doctor took him off work on June 20, 2006. Appellant stated that sitting on a
wooden, hard-backed desk chair caused him constant back pain.2 He also stated that the work
trucks he used were too small and he had to constantly bend while using the work trucks.
In an August 15, 2006 report, Dr. Michelle A. Shields, a Board-certified family
practitioner, diagnosed lumbar disc disease with radiculopathy. She explained that appellant had
been off work since June 20, 2006 because of unrelenting back pain. Dr. Shields noted that
appellant had previously injured his back on June 16, 2003 while lifting a 35- to 70-pound tray of
mail. She explained that degenerative disc disease progresses with time and does not require
another injury to worsen.
Appellant resumed limited-duty work on September 19, 2006.
Dr. Shields provided another report on October 8, 2006. She explained that a recent
magnetic resonance imaging scan showed a disc herniation at L5-S1 and that appellant was not a
candidate for surgery. The stated purpose of Dr. Shields’ report was to explain the causal
relationship between appellant’s recent disability beginning June 20, 2006 and his original
June 2003 injury of acute lumbosacral strain and aggravation of degenerative disc disease.3 She
indicated that it was well known that persons with degenerative disc disease do not require a
severe injury to cause an exacerbation of their disease. According to Dr. Shields, the injury can
be the accumulation of repetitive movements, such as bending reaching or kneeling. She further
explained that the natural course of the disease is to wax and wane. Dr. Shields described the
physical requirements of appellant’s regular letter carrier duties and explained that because of his
worsening back pain and spasms, he was unable to perform those duties between June 20 and
September 18, 2006.4
In a decision dated December 22, 2006, the Office denied the claim finding that the
medical evidence did not establish a causal relationship between appellant’s current back
complaints and his light-duty assignment.
Appellant requested an oral hearing, which was held on May 7, 2007. At the hearing, he
testified regarding the various duties he performed as a modified mail carrier. Appellant did not
submit additional medical evidence.
By decision dated July 5, 2007, the Office hearing representative affirmed the
December 22, 2006 decision.

2

The employing establishment indicated that appellant was able to change positions as needed.

3

This report was submitted under file number 09-2034690.

4

Dr. Shields described appellant’s duties as lifting up to 70 pounds, with 35 pounds on a shoulder. She also
noted that appellant had to work and stand for eight hours a day, with kneeling or repeated bending for two hours a
day.

2

LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.6
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.7
ANALYSIS
The medical reports from Dr. Shields established a diagnosis of lumbar degenerative disc
disease with radiculopathy. Dr. Shields was of the opinion that appellant’s back pain and spasms
precluded him from working during the period June 20 to September 18, 2006. The Board finds
that Dr. Shields’ reports fail to establish that appellant’s current lumbar condition is causally
related to the duties he performed as a modified mail handler. Neither of her reports make
mention of appellant’s modified letter carrier duties. Dr. Shields’ reports suggest that appellant’s
current back complaints are a result of the natural progression of his degenerative condition. In
both reports she explained that an exacerbation can occur without further severe injury.
Although Dr. Shields stated that an exacerbation could also result from an accumulation of
repetitive movements, such as bending reaching or kneeling, she did not indicate that those
particular factors were responsible for appellant’s current condition. As such, the medical
evidence of record is insufficient to establish a causal relationship between appellant’s condition
and his current job duties. The Office, therefore, properly denied appellant’s claim.
CONCLUSION
Appellant’s has not established that his lumbar degenerative disc disease is causally
related to his employment as a modified mail carrier.
5

5 U.S.C. §§ 8101-8193 (2000).

6

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors. Id.
7

Victor J. Woodhams, supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the July 5, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

